Keefe, Judge:
The merchandise involved here consists of parts of diesel engines destined to be installed upon the motorship California Standard, an American vessel documented under the laws of the United States. The spare parts in question were transported to the United States in the hold of the California Standard as ordinary freight. Upon landing entry was filed under the provisions of section 466 of the Tariff Act of 1930, and duty was assessed by the collector at 50 percent ad valorem, as provided for in said section. The plaintiff claims that the said spare parts are properly dutiable under paragraph 372 at 27⅝ percent ad valorem or under paragraph 397 at 45 percent ad valorem.
At the trial the broker making the entry testified that the spare parts were designed for the diesel engines operating the importing vessel; that they were landed upon the dock, unpacked, and installed upon the vessel in the United States; and that entry was made under section 466 in order to avoid any danger of forfeiture under the provisions of that section.
Section 466 of the Tariff Act of 1930 provides as follows:
SEC. 466. EQUIPMENT AND REPAIRS OF VESSELS.
Sections 3114 and 3115 of the Revised Statutes, as amended by the Tariff Act of 1922, are amended to read as follows:
“Sec. 3114. The equipments, or any part thereof, including boats, purchased for, or the repair parts or materials to be used, or the expenses of repairs made in a foreign country upon a vessel documented under the laws of the United States to engage in the foreign or coasting trade, or a vessel intended to be employed in such trade, shall, on the first arrival of such vessel in any port of the United States, be liable to entry and the payment of an ad valorem duty of 50 per centum on the cost thereof in such foreign country; and if the owner or master of such vessel shall willfully and knowingly neglect or fail to report, make entry, and pay duties as herein required, such vessel, with her tackle, apparel, and furniture, shall be seized and forfeited. For the purposes of this section, compensation paid, to members of the regular crew of such vessel in connection with the installation of any such equipments or any part thereof, or the making of repairs, in a foreign country, shall not be included in the cost of such equipment or part thereof, or of such repairs.
“Sec. 3115. If the owner or master of such vessel furnishes good and sufficient evidence — ■
“(1) That such vessel, while in the regular course of her voyage, was compelled, by stress of weather or other casualty, to put into such foreign port and purchase such equipments, or make such repairs, to secure the safety and seaworthiness of the vessel to enable her to reach her port of destination; or
“(2) That such equipments or parts thereof or repair parts or materials, were manufactured or produced in the United States, and the labor necessary to install such equipments or to make such repairs was performed by residents of the United States, or by members of the regular crew of such vessel,
then the Secretary of the Treasury is authorized to remit or refund such duties, and such vessel shall not be liable to forfeiture, and no license or enrollment and license, or renewal of either, shall hereafter be issued to any such vessel until the collector to whom application is made for the same shall be satisfied, from the oath of the owner or master, that all such equipments and repairs made within the year immediately preceding such application have been duly accounted for under the provisions of this and the preceding sections, and the duties accruing thereon duly paid; and if such owner or master shall refuse to take such oath, or take it falsely, the vessel shall be seized and forfeited.”
Paragraph 372 under which the plaintiff claims the merchandise to be dutiable, provides in part as follows:
Pab. 372. * * * all other machines, finished or unfinished, not specially provided for, 27J4 per centum ad valorem: Provided, That parts, not specially provided for, wholly or in chief value of metal or porcelain, of any of the foregoing, shall be dutiable at the same rate of duty as the articles of which they are parts * * *.
*747We are of the opinion that the provisions of section 466, supra, have particular reference to installations of equipments and repairs made while an American vessel is abroad. Because of the fact that the equipment or repair parts or materials to be used therefor are incorporated as a part of the vessel, such articles may not be identified per se, and importation of the same in the regular manner as merchandise landed in the United States is impossible. In order to discourage American vessels from seeking repairs in foreign shipyards resulting in the loss of labor to our American workmen, and otherwise to protect the revenue, Congress provided a flat rate of duty upon the articles so purchased and installed, making -dutiable also the cost of labor. An exception however was made in case that such equipment or repairs was needed by such vessel because of stress of weather or other casualty so that said vessel might insure her seaworthiness and proceed to her port of destination. In such event, no duty was assessed.
Inasmuch as the evidence establishes that all of the machinery parts purchased abroad arrived in the United States and were landed within the limits of the customs district in its condition as delivered to the ship in the foreign port, it becomes imported merchandise within the meaning of the customs laws and therefore is subject to all the provisions of the Tariff Act of 1930 applicable to that particular class of goods. Being regularly subject to duty under the tariff law, it is therefore excluded from the provisions of section 466, which relate particularly to merchandise that is not imported Within the meaning of such laws.
Judgment will therefore be entered in favor of the plaintiff, directing the collector of customs to reliquidate the entries and assess duty at 27⅝ per centum ad valorem under paragraph 372, Tariff Act of 1930.